Citation Nr: 1001572	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-30 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right knee iliotibial band syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to August 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  During the pendency of 
this claim, the Veteran's claims file was transferred to the 
RO in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran's right knee disorder is manifested by no 
more than moderate instability.   

2.  Radiological examination of the right knee revealed 
degenerative changes, with clinical findings of right knee 
extension limited to negative 10 degrees with pain, and 
flexion limited to 80 degrees, with pain.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation of 20 percent, but 
no more, for right knee iliotibial band syndrome with 
instability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee iliotibial band syndrome with arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim addressed herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Specifically, the 
RO's letters to the Veteran, dated in October 2005 and 
September 2008, satisfied the duty to notify provisions 
relating to the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, including the opportunity to present 
pertinent evidence.

Additionally, the RO's September 2008 letter to the Veteran 
notified her that she must submit, or request that VA obtain, 
evidence of the worsening of her disability and the different 
types of evidence available to substantiate her claim for a 
higher rating.  This letter also informed her of the general 
requirements to obtain a higher rating and notified her of 
the need to submit evidence of how such worsening effected 
her employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1275-82 (2009).  For these reasons, the Board finds 
that the content requirements of the notice VA is to provide 
have been met and no further development is required 
regarding the duty to notify.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, VA treatment records, and her 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, pursuant to this claim, the 
Veteran has undergone VA examinations in order to ascertain 
the severity of her service-connected disability.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Shinseki v. Sanders/Simmons, No. 
07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.  Moreover, staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In January 1993, service connection was granted for the 
Veteran's right knee iliotibial band syndrome and a 
noncompensable evaluation was assigned thereto under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective from September 1, 1992.  In November 1993, the 
noncompensable evaluation was increased to 10 percent, 
effective May 3, 1993.  In July 2005, the Veteran submitted a 
claim of entitlement to an evaluation in excess of 10 percent 
for her service-connected right knee iliotibial band 
syndrome.  The RO continued the 10 percent disability rating 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  The Veteran perfected an appeal of this issue in 
October 2007 and the claim has been certified to the Board 
for appellate review.

In July 2004, the Veteran complained of "a lot of pain" in 
her right knee despite arthroscopic chondral debridement in 
May 2004, which prompted a discussion about lubricant 
injections as treatment.

In March 2005, the Veteran received treatment for right knee 
pain.  A physical examination revealed no atrophy of the 
vastus medialis muscle; tenderness upon palpation at the 
medial and lateral joint lines, with discomfort and a 
"click" during a McMurray test; no effusion; no crepitus of 
the patella; a patella-femoral grinding test was positive; no 
patellofemoral lateral tracking; extension and flexion were 
"normal"; no hyperextension of the knee; and a Lachman's 
test did not demonstrate instability.  Neurologically, there 
was no decreased response to tactile stimulation; no 
quadriceps or hamstring weakness; and deep tendon reflexes 
were normal.

In June 2005, the Veteran was treated for pain associated 
with persistent iliotibial band friction syndrome and 
osteoarthritic symptoms.  Upon physical examination the 
Veteran's range of motion was characterized as "good," but 
with pain along the iliotibial band.  The range of motion, in 
terms of degrees, was not provided.

In September 2005, the Veteran received a series of three 
right knee injections to treat osteoarthritis.  In November 
2005, the Veteran returned for reexamination following the 
series of right knee injections.  The Veteran reported that 
the injections had provided some relief, but that she 
experienced "a lot of popping and instability."  The 
Veteran expressed concern that she was unable to predict when 
the asserted instability of her right was going to occur.  As 
a result of this treatment session, it was decided that the 
Veteran was to be fitted for a patellofemoral brace.  The 
Veteran was described as "very active."  

In a November 2005 letter, K.D.S., M.D., stated that the he 
had treated the Veteran for patellofemoral osteoarthritis and 
chondromalacia for several months.  Dr. K.D.S. also stated 
that, despite treatment and surgery, no significant relief of 
the Veteran's symptoms had been achieved.  Dr. K.D.S. 
explained that the Veteran continued to experience 
instability and pain, and that it was difficult for her to 
walk, climb, kneel, bend, or squat.

In November 2005, the Veteran also underwent a VA examination 
to ascertain the severity of her service-connected right knee 
iliotibial band syndrome.  The Veteran reported intermittent 
flare-ups, with chronic pain that gradually increased in 
severity to the point where she experienced approximately 
four flare-ups each day.  These flare-ups occurred when she 
stood after being seated for a prolonged period of time.  In 
addition to the pain that she reported was a 10 on a 10-point 
pain scale, the Veteran further reported that these flare-ups 
included instability.  The Veteran detailed the previous 
treatment that she received for her right knee iliotibial 
band syndrome, which included arthroscopy and chondroplasty 
in May 2004.  The Veteran further reported that she was then 
taking pain medication and that she was mostly limited by 
pain.  The Veteran did not use any assistive device to walk, 
but was being fitted for a knee brace.  Upon physical 
examination, the examiner found that the Veteran walked with 
a "mildly antalgic gait."  The Veteran's right knee 
alignment was normal.  Her right knee range of motion was 
from 0 degrees to 140 degrees, with pain as the iliotibial 
band went over her lateral tibial plateau.  The lateral or 
medial joint line of the Veteran's right knee was tender to 
palpation; there was no evidence of crepitus; and her knee 
was deemed "stable" after anterior/posterior and 
varus/valgus stress testing.  Neurologically, the Veteran's 
right knee was intact, distally.  Radiological examination of 
the Veteran's right knee revealed no bony, articular, or soft 
tissue abnormality; the impression was "unremarkable right 
knee series."  The diagnosis was right knee iliotibial band 
syndrome and the examiner found that the Veteran was "mostly 
limited by pain."

In a letter submitted on the Veteran's behalf, dated in 
November 2005, a friend of the Veteran stated that the 
Veteran used to be a "very active person," but that her 
right knee pain and instability prevented her be being as 
active.  This friend claimed to have witnessed the Veteran 
stumble "many times" because her knee gave out, and 
witnessed the Veteran "wincing" and massaging her right 
knee while watching television.  This friend further asserted 
that the Veteran no longer could enjoy activities such as 
walking, shopping, or gardening as much as she used to 
because of her knee right.

The Veteran's spouse submitted a letter on behalf of the 
Veteran, also dated in November 2005.  Therein, the Veteran's 
spouse briefly described the progression of the symptoms 
associated with the Veteran's right knee iliotibial band 
syndrome beginning in the late 1980's.  In recent years, the 
Veteran's spouse explained that the Veteran more frequently 
complained of pain and that such pain was increasing in 
severity.  The Veteran's spouse also stated that the 
Veteran's knee would give out on her and that she would 
subsequently experience several hours or several days of 
pain.  The Veteran's spouse further stated that the Veteran 
could not enjoy activities such as walking, riding a bicycle, 
or gardening because of her knee.

In November 2006, a magnetic resonance imaging scan of the 
Veteran's right knee revealed chondromalacia patella.  Based 
on this diagnosis, Dr. K.D.S. recommended that the Veteran 
undergo right knee arthroscopy.  A follow-up treatment report 
dated in November 2006, indicated that Veteran underwent 
right knee surgery that month.

In March 2007, the Veteran reported significant pain on a 
daily basis despite the operative interventions.  Dr. K.D.S. 
recommended that the Veteran return for a follow-up 
appointment to discuss the possibility of further surgical 
intervention.

In a letter dated in June 2007, Dr. K.D.S. responded to a 
request from the Veteran for clarification regarding her 
right knee diagnosis.  Dr. K.D.S. opined that the diagnosis 
was right knee chondromalacia and degenerative arthritis, as 
well as a tight iliotibial band.  The doctor explained that 
the Veteran's right knee will "feel unstable as [she] has 
wear and tear of [her] cartilage and some muscle atrophy, 
which makes the knee unstable."  The doctor also opined that 
the Veteran's iliotibial band syndrome likewise made the 
right knee unstable, prevented some flexion, and produced 
significant pain.  Dr. K.D.S. stated that the Veteran was 
prescribed a hinged osteoarthritis brace in order to 
"stabilize the joint and provide equilibrium of weight on 
[her] joint during ambulation."  Dr. K.D.S. further stated 
that the Veteran would need to wear this brace for the 
remainder of her life.  Moreover, Dr. K.D.S. opined that 
Veteran's right knee instability was a result of her 
arthritis and iliotibial band tightness.  The doctor then 
stated that the Veteran's iliotibial band syndrome did not 
contribute to the need for further operative intervention and 
that the most recent surgery was expected to provide relief 
for three to five years before another surgery would be 
required.

In June 2007, the Veteran underwent a VA examination to 
ascertain the severity of her service-connected iliotibial 
band syndrome.  With respect to the Veteran's relevant 
medical history, the examiner noted that the Veteran did not 
experience trauma to her right knee and needed a brace for 
walking at all times.  The examiner also noted that there 
were no "constitutional symptoms" of arthritis and no 
incapacitating episodes of arthritis, but there were 
functional limitations on standing and walking.  Further, 
there was no joint deformity and no reports of episodes of 
dislocation, subluxation, or locking, but there was a history 
of giving way, instability, and one episode of effusion.  
Moreover, there was a no history of joint disease flare-ups, 
but the Veteran reported tenderness.  Upon physical 
examination, the Veteran's gait was deemed antalgic, but 
there was no evidence of abnormal weight bearing.  Range of 
motion testing demonstrated flexion from 0 to 100 degrees, 
with pain beginning at 80 degrees and ending at 100 degrees.  
Range of motion testing further demonstrated extension from 
negative 10 to 0 degrees, with pain beginning at negative 10 
degrees and ending at 0 degrees.  With respect to both 
flexion and extension, there was no additional loss of range 
of motion after repetitive use.  The examiner found no loss 
of bone or part of bone; no inflammatory arthritis; and no 
joint ankylosis.  Radiological examination of the Veteran's 
right knee revealed no evidence of fracture or dislocation.  
There was mild joint space narrowing in the medial 
compartment of the femorotibial joint, but no joint effusion.  
The bone architecture and density were deemed normal.  The 
impression was mild right knee osteoarthritis.  Based on the 
above findings, the diagnosis was mild right knee 
osteoarthritis, with persistent iliotibial band syndrome.  
The examiner found that the symptoms associated with the 
Veteran's right knee produced "significant effects" on her 
general occupation, namely increased absenteeism.  The 
examiner also found that the Veteran's right knee moderately 
affected her ability to perform chores, shop, exercise, 
participate in sports and recreation, and travel.  The 
examiner further found that there were no effects on the 
Veteran's ability to eat, bathe, dress, use the restroom, or 
groom.  

In an August 2007 addendum, the examiner stated that varus 
and valgus stress testing did not demonstrate right knee 
instability in a neutral position or at either 30 or 90 
degrees of flexion.  Further, a Lachman's test, an anterior 
drawer test, and a pivot shift test were all negative.  There 
was tenderness over gerdy's tubercle.  The examiner opined 
that "any instability [was] subjective and secondary to 
pain."

In statements dated in October 2008, three of the Veteran's 
employers and/or co-workers stated that they had witnessed 
the Veteran's right knee giving out on her while she was at 
work.  Further, each of these statements included reference 
to witnessing the Veteran rubbing her right knee in an 
apparent attempt to alleviate pain and/or witnessing the 
Veteran performing stretches to alleviate stiffness.  As a 
result of the Veteran's right knee symptoms, each of the 
employers or co-workers stated that the Veteran was forced to 
miss work, sometimes for extended periods of time.  These 
statements concerned the following periods of the Veteran's 
work history:  November 1999 to October 2001; January 2000 to 
March 2001; and May 2007 to July 2008.

As noted above, the Veteran's service-connected right knee 
disorder is evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  This evaluation is based on pain with 
limitation of flexion of the leg.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2009).  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  Id.  

VA General Counsel opinions provide for separate evaluations 
for knee instability and knee arthritis in certain cases.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261, 5257 (2009); see also VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997) (knee arthritis and instability may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
disability rating under Diagnostic Code 5257 for instability 
of the knee is in effect, and there is x-ray evidence of 
arthritis, a separate rating for arthritis based on painful 
motion can be assigned under 38 C.F.R. § 4.59).  Moreover, 
separate ratings for knee extension and flexion can be 
assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5260, a noncompensable rating is for 
assignment if flexion is limited to 60 degrees, a 10 percent 
rating is for assignment where flexion is limited to 45 
degrees, a 20 percent rating is for assignment where flexion 
is limited to 30 degrees, and a maximum 30 percent rating is 
for assignment if flexion is limited to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 contemplates limitation of extension of 
the leg.  A noncompensable rating is for assignment if 
extension is limited to 5 degrees, a 10 percent rating is for 
assignment if extension is limited to 10 degrees, a 20 
percent rating is for assignment if extension is limited to 
15 degrees, a 30 percent rating is for assignment if 
extension is limited to 20 degrees, a 40 percent rating is 
for assignment if extension limited to 30 degrees, and a 50 
percent rating is for assignment if extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal flexion of the knee is to 140 degrees, and normal 
extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2009).  

As demonstrated by the evidence of record, the Veteran's 
right knee range of motion was flexion to 80 degrees with 
pain, and extension to negative 10 degrees, with pain.  As 
such, a compensable evaluation based on limitation of range 
of motion is not warranted.  38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5260, 5261.  However, the evidence of record included a 
radiologically confirmed diagnosis of right knee 
osteoarthritis.  Given that the Veteran's service-connected 
right knee range of motion is noncompensable pursuant to 
Diagnostic Codes 5260 and 5261, a separate 10 percent 
evaluation is warranted under Diagnostic Code 5003 for 
arthritis with painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604.

The Veteran has reported right knee pain on use, a contention 
which is substantiated by the evidence of record.  However, 
the June 2007 VA medical examination report which found that 
the Veteran's right knee was limited in range of motion to 80 
degrees of flexion and a negative 10 degrees of extension 
took pain into account when making that determination, and 
specifically noted that there was no additional loss of range 
of motion after repetitive use.  Accordingly, there is no 
medical evidence of record that the Veteran experienced right 
knee pain which caused additional limitation of motion beyond 
that contemplated by the currently assigned evaluation.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Pursuant Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight recurrent subluxation or lateral 
instability; 20 percent for moderate recurrent subluxation or 
lateral instability; and a maximum 30 percent rating for 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  The Board observes 
that the words "slight", "moderate", and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).

The Veteran's claims file included conflicting evidence as to 
the presence of right knee instability and/or the degree of 
any instability found.  It is the responsibility of the Board 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22 (1998).  
Although a VA examiner, who was an orthopedic resident, found 
the Veteran's knee was stable after clinical testing, the 
Veteran's claims file also included various treatment reports 
and letters from a private doctor, who is an orthopedist 
specialist, wherein instability of the Veteran's right knee 
was consistently noted.  The Veteran's claims file also 
included evidence demonstrating treatment for the Veteran's 
right knee, which included multiple injections, a medically 
prescribed orthopedic brace, and two surgeries, the most 
recent of which was in November 2006.  Further, the Veteran 
has submitted subjective reports of instability and lay 
statements from uninterested parties that the Veteran falls 
or stumbles due to her right knee disability.  Based on the 
totality of the evidence, and with application of the 
benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran's service-connected right knee is 
manifested by moderate instability.  Accordingly, a separate 
evaluation of 20 percent, but not more, is warranted for 
right knee instability associated with the Veteran's 
service-connected right knee iliotibial band syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Consideration has been given to increased evaluations under 
other potentially applicable diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, evaluations 
greater than 20 percent are not available under the 
diagnostic codes pertaining to genu recurvatum or removal of 
the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 
5259, 5263 (2009).  Moreover, there is no evidence of 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion; right knee ankylosis; or 
malunion or nonunion of the tibia and fibula.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262 (2009).  
Accordingly, an evaluation in excess of 20 percent for the 
Veteran's right knee iliotibial band syndrome is not 
warranted under these diagnostic codes.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) (finding that "[R]ating [S]chedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
disability ratings inadequate.  The Veteran's right knee 
iliotibial band syndrome is evaluated as a musculoskeletal 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5257 and 5003, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by this disability.  Id.  As demonstrated 
by the evidence of record, the Veteran's right knee 
iliotibial band syndrome is manifested by pain; stiffness; 
tenderness; subjective reports of giving way; instability; 
mild osteoarthritis; an antalgic gait; and flexion to 80 
degrees, with pain; and extension to negative 10 degrees, 
with pain.  Statements submitted on the Veteran's behalf 
demonstrated some occupational and social impairment caused 
by her service connected right knee iliotibial band syndrome.  
When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's disability picture is more than adequately 
represented by the 20 percent disability rating for 
instability assigned herein, and the 10 percent disability 
rating based on painful motion due to arthritis.  Ratings in 
excess of these evaluations are provided for certain 
manifestations of right knee iliotibial band syndrome, but 
the medical evidence demonstrates that those manifestations 
are not present in this case.  Accordingly, the schedular 
evaluations are adequate and no referral is required.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261; see 
also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that 
the Veteran's right knee disability picture cannot be 
characterized as exceptional cases, so as to render the 
schedular evaluations inadequate.  The threshold 
determination for a referral for extraschedular consideration 
was not met and, consequently, the Board finds that referral 
for an extraschedular rating is not warranted.  Thun, 22 Vet. 
App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim addressed herein, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

An evaluation in excess of 10 percent for right knee 
iliotibial band syndrome, with arthritis, is denied.

A separate evaluation of 20 percent, but no more, for right 
knee iliotibial band syndrome, with instability, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


